Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021, and 3/25/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected because graphs in Figures 2 and 3 are not properly labeled. In figure 2, numbers 5, 6, and 9 are not properly labeled, and number 5 should be label as “a physical aging model”, number 6 should be label as “a correction model”, and number 9 should be label as “the state of health model”. In figure 3, S1, S2, S3, S4, S5, S6, S7, S8, S9, S10, S11, S12, S13, S14, and S15 are not properly labeled, and S1 should be label as “the operating variables F are received by a specific vehicle", S2 should be label as “a check is carried out to determine whether a target state of health is reached”, S3 should be label as “the characteristic of the state of health is predicted for future evaluation periods”, S4 should be label as “a check is carried out based on the predicted characteristic of the state of health to determine whether the prescribed target state of health is reached”, S5 should be label as “the stress factors that cause aging of the vehicle battery 41 are identified”, S6 should be label as “the most influential of the stress factors is ascertained”, S7 should be label as “assign the determined most influential stress factor”, S8 should be label as “the characteristic of the state of health is now predicted”, S9 should be label as “The remaining lifetime or overall lifetime resulting therefrom is checked”, S10 should be label as “the test value is changed incrementally by optimizing the useful patterns”, S11 should be label as “a check is carried out to determine whether the test value corresponds to the initially assumed test value”, S12 should be label as “the value of the stress-maximizing operating feature is accordingly changed incrementally”, S13 should be label as ”assigned to the relevant stress-maximizing operating feature and the target value thereof using an assignment model and this measure is signaled to a driver of the motor vehicle, S14 should be label as “ascertain for recent evaluation periods and recent measures”, and S15 should be label as “the acceptance set can be reduced by the stress factor assigned to the operating feature”. 
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al (US 20170120766, hereinafter Huber) in view of Ravi et al (US 20180145527, hereinafter Ravi), and further in view of You et al (US 20160209473, hereinafter You). 
	As to claim 1, Huber teaches “A method for operating a system including a battery-operated machine having a battery ([0002]; [0010]; [0063]), the method comprising: providing operating variables of the battery ([0003]; [0009], [0015] and [0038] disclose the battery is providing voltage, the state of charge, current, and temperature; [0038]; i.e., the battery would provide drive energy and operating variables up to the maximum capacity that can be drawn to the battery-operated machine); ascertaining operating features for a current evaluation period depending on characteristics of the provided operating variables, the operating features characterizing a use of the battery in the current evaluation period ([0007] teaches “a computer device designed to determine a state of health of the electrical energy store with the aid of the acquired operating data (and, if appropriate, also with the aid of stored state of health profiles); and a control device designed to limit a power consumption or a power output of the electrical energy store on the basis of a comparison of the determined state of health of the electrical energy store with
a value corridor of stored state of health profiles”; [0015]; [0023] discloses qualitative state can be calculated using running power, non-operation time, and age of the battery; [0072] discloses the SOH setpoint value corridor can be compared with the SOH actual value corridor or with the SOH actual value at a current time period; i.e., the qualitative states of the battery depends on non-operation time, running power, and the age of the battery; and the SOH setpoint value can be compared with the actual SOH value a specific time period, and thus, Huber discloses time periods. Therefore, the SOH of the battery can be evaluated for the current evaluation time period using the acquired operating variables); ascertaining at least one stress-maximizing operating feature of the ascertained operating features that is associated with a stress factor for the battery, the stress factor having a greatest influence on aging of the battery ([0007]; [0011] teaches “an ageing profile that lies within a predetermined or predefinable ageing profile corridor can advantageously be striven for. This advantageously makes it possible to avoid high-load ranges, particularly at low temperatures”; [0013] discloses ageing wear of the battery is caused by high and peak loadings; [0015] discloses the SOH forecast is based on the profile of the acquired operating data, the number or rate of peak loadings, temperature, and the SOC; i.e., the capacity of the battery becomes reduced when the battery is fully charged and discharged repeatedly over time (number of load cycles). Stress factor such as power consumptions of high and peak loading, and the number of load cycles of the battery affect the SOH or ageing wear of the battery); and signaling a measure in the battery-operated machine depending on the stress factor ([0011]; [0013] teaches “A limitation of ageing wear is achieved by avoiding high and peak loadings”; [0029]; [0061] teaches “limit a power consumption or a power output of the electrical energy store 50 on the basis of a comparison of the determined state of health of the electrical energy”; [0081]).”
	Huber does not explicitly teach “continuously providing operating variables of the battery”.
	Ravi teaches “continuously providing operating variables of the battery ([0045] teaches “the charge controller 214 operates the current sensor 218 to provide a measurement signal representing a measured battery current of the battery 202 and operates the voltage sensor 220 to provide a measurement signal representing a measured battery voltage of the battery 202 . The charge controller 214 receives the measurement signals representing the battery current and battery voltage. In one embodiment , the charge controller 214 operates the sensors 218 , 220 to measure the battery current and battery voltage continuously”; [0046]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ravi into Huber. This combination would improve in monitoring the state of health of the battery and does not accelerate aging of the battery.
	The combination of Huber and Ravi does not explicitly teach “ascertaining at least one stress-maximizing operating feature of the ascertained operating features that is associated with a stress factor for the battery using a state of health model”.
	You teaches “ascertaining at least one stress-maximizing operating feature of the ascertained operating features that is associated with a stress factor for the battery using a state of health model (Figures 6 & 7; [0042]; [0066] teaches “As shown in the bottom graph, as the battery is fully charged and discharged repeatedly over time, the capacity of the battery becomes reduced”; [0067]; [0070]; [0084]; [0103] teaches “ For real time life estimating, current or real time characteristic data may be input to the learner that has been provided the learned parameter, also referred to as a learning parameter. The learner may be a leaner using one of a neural network (NN) model, a support vector regression model, and a Gaussian process regression model, as only examples, as, the learner may use an alternative learning model capable of estimating a life of a battery based on a stress pattern”; [0104]; i.e., the SOH or the life of the battery can be more accurately estimated using a neural network model or a support vector regression model or a Gaussian process regression model based on the stress pattern).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate You into Huber in view of Ravi. This combination would improve the accuracy of estimating a state of a battery life.

	As to claim 3, the combination of Huber, Ravi and You teaches the claimed limitations as discussed in Claim 1.
	Huber teaches “wherein a target value for the at least one stress-maximizing operating feature is ascertained as a value for the at least one stress-maximizing operating feature at which the aging of the battery currently still ensures reaching of a prescribed minimum lifetime of the battery given an otherwise constant characteristic of the operating features ([0007] teaches “The value corridor can comprise an upper limit and a lower limit of the state of health (SOH), wherein the limits change depending on time or depending on the number of load cycles. As a result, the lifetime is kept within predefined limits, wherein, in order to manipulate the lifetime and/or the profile of the state of health, the power consumption and/or output are/is
limited”; [0013]; [0018] teaches “In the automotive industry, a rechargeable battery or an electrical energy store having an SOH of 80% or lower is deemed to be no longer suitable for electric or hybrid electric vehicles”; [0029]; i.e., stress-maximizing operating features such as power consumptions of high and peak loading, thermal overloads, and the repeatedly fully charging and discharging of the battery affect the SOH or the aging wear of the battery. Once the capacity of the battery reached the SOH of 80% (lower limit of the SOH) or lower, the battery is in the irreversible loss of capacity or the aging of a cell. By controlling the manner of usage of the battery, the repeated charging and discharging of the battery, and the maintaining of the SOH battery above 80% would assist in reaching of a prescribed minimum lifetime (lower limit of the SOH) of the battery).”

	As to claim 4, the combination of Huber, Ravi and You teaches the claimed limitations as discussed in Claim 3.
	Huber teaches “wherein the measure that is to be signaled is assigned depending on the at least one stress-maximizing operating feature and the target value ([0007]; [0013]; [0018] teaches “In the automotive industry, a rechargeable battery or an electrical energy store having an SOH of 80% or lower is deemed to be no longer suitable for electric or hybrid electric vehicles”; [0029]; [0035]; i.e., stress-maximizing operating features such as power consumptions of high and peak loading, thermal overloads, and the repeatedly fully charging and discharging of the battery affect the SOH or the aging wear of the battery. Once the capacity of the battery reached the SOH of 80% or lower, the battery is in the irreversible loss of capacity or the aging of a cell. Therefore, a measure can be taken by controlling the manner of usage of the battery, the repeated charging and discharging of the battery, and the maintaining of the SOH battery above 80% as a target value which would assist in reaching of a prescribed minimum lifetime of the battery).”

	As to claim 5, the combination of Huber, Ravi and You teaches the claimed limitations as discussed in Claim 1.
	Huber teaches “wherein: the ascertaining of the at least one stress-maximizing operating feature is based on only the operating features that are assigned to measures from an acceptance set of measures ([0007]; [0011] teaches “an ageing profile that lies within a predetermined or predefinable ageing profile corridor can advantageously be striven for. This advantageously makes it possible to avoid high-load ranges, particularly at low temperatures”; [0013] discloses ageing wear of the battery is caused by high and peak loadings; [0029]; [0061] teaches “limit a power consumption or a power output of the electrical energy store 50 on the basis of a comparison of the determined state of health of the electrical energy”; i.e., the capacity of the battery becomes reduced when the battery is fully charged and discharged repeatedly over time (number of load cycles). Stress-maximizing operating feature such as power consumptions of high and peak loading, and the number of load cycles of the battery affect the SOH or ageing wear of the battery, and can be acceptance set of measures), and the signaled measures that have not been implemented by a user once or several times are removed from the acceptance set of measures ([0007]; [0011]; [0013]; [0035] teaches “The driver can be notified that increased ageing of the battery is present on account of a personal manner of driving or on account of a treatment of the vehicle in relation to the battery”; [0061]; i.e., stress-maximizing operating feature such as power consumptions of high and peak loading, and the number of load cycles of the battery affect the SOH or ageing wear of the battery, and can be acceptance set of measures. Therefore, it would have been obvious to one of ordinary skill in the art to remove signaled measures, such as a personal manner of driving or a treatment of the vehicle in relation to the battery that have not been implemented by a user once or several times, from the acceptance set of measures).”

	As to claim 6, the combination of Huber, Ravi and You teaches the claimed limitations as discussed in Claim Claim 1.
	Huber teaches “wherein: the at least one stress-maximizing operating feature is ascertained by virtue of a standardized gradient of a state of health against the operating features being ascertained ([0007] teaches “The value corridor can comprise an upper limit and a lower limit of the state of health (SOH), wherein the limits change depending on time or depending on the number of load cycles”; [0011]; [0012] discloses limiting a power consumption and/or number of load cycles of the battery help limiting the aging wear of the battery; [0013] teaches “A limitation of ageing
wear is achieved by avoiding high and peak loadings”; [0029]; i.e., the capacity of the battery becomes reduced when the battery is fully charged and discharged repeatedly over time (number of load cycles). Stress-maximizing operating feature such as power consumptions of high and peak loading, and number of load cycles affect the SOH or ageing wear of the battery), and the at least one operating feature for which the standardized gradient is highest is or are selected as the at least one stress-maximizing operating feature ([0007]; [0012] discloses limiting a power consumption and/or number of load cycles of the battery help limiting the aging wear of the battery; [0013] teaches “A limitation of ageing wear is achieved by avoiding high and peak loadings”; i.e., either reducing or limiting power consumption by avoiding high and peak loadings or reducing number of load cycles (the battery is fully charged and discharged repeatedly over time) can be selected as standardized gradient of stress-maximizing operating feature).”
	The combination of Huber and Ravi does not explicitly teach “operating features being ascertained using the state of health model”.
	You teaches “operating features being ascertained using the state of health model ([0103] teaches “ For real time life estimating, current or real time characteristic data may be input to the learner that has been provided the learned parameter, also referred to as a learning parameter. The learner may be a leaner using one of a neural network (NN) model, a support vector regression model, and a Gaussian process regression model, as only examples, as, the learner may use an alternative learning model capable of estimating a life of a battery based on a stress pattern”; [0104]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate You into Huber in view of Ravi. This combination would improve the accuracy of estimating a state of a battery life.

	As to claim 7, the combination of Huber, Ravi and You teaches the claimed limitations as discussed in Claim 1.
	Huber teaches “ascertaining the operating features for the current evaluation period and ascertaining the at least one stress-maximizing operating feature are executed in the central processing unit ([0007] teaches “a computer device designed to determine a state of health of the electrical energy store with the aid of the acquired operating data (and, if appropriate, also with the aid of stored state of health profiles); and a control device designed to limit a power consumption or a power output of the electrical energy store on the basis of a comparison of the determined state of health of the electrical energy store with a value corridor of stored state of health profiles”; [0012] discloses limiting a power consumption and/or number of load cycles of the battery help limiting the aging wear of the battery; [0013] teaches “A limitation of ageing wear is achieved by avoiding high and peak loadings”; [0015]; [0044]; [0072]; i.e., the SOH of the battery can be evaluated for the current evaluation period using the acquired operating variables or data); and the at least one stress-maximizing operating feature is transmitted to the battery-operated machine ([0002]; [0007]; [0013]; [0031]; [0034]; [0035] teaches “The driver can be notified that increased ageing of the battery is present on account of a personal manner of driving or on account of a treatment of the vehicle in relation to the battery”; [0063]; i.e., Huber implicitly discloses that stress factor such as power consumptions of high and peak loading, and the number of load cycles of the battery which affecte the SOH or ageing wear of the battery can be transmitted to the driver and the battery-operated machine).”  
	The combination of Huber and Ravi does not explicitly teach “wherein: the operating variables of the battery are transmitted to a central processing unit external to the battery-operated machine”.
	You teaches “wherein: the operating variables of the battery are transmitted to a central processing unit external to the battery-operated machine ([0022]; [0032] teaches “the learning parameter determiner is configured to transmit the extracted learning parameter to an external apparatus using the communication interface”; [0066]; [0084]; [0092] teaches “In another example, the sensing data acquirer 1010 may acquire such sensing data based on a control signal received from the external apparatus. For example, in response to a control signal from the external apparatus instructing the battery life estimation apparatus 1000 to estimate the battery life”; i.e., the external apparatus can receive data, process data, and can also
transmit data to the battery-operated machine. The system transmits the extracted learning parameter to an external apparatus, the external apparatus process and execute stress-maximizing operating feature such as power consumptions of high and peak loading data or number of load cycles data. The external apparatus can transmit a control signal, and therefore, it would also be able to transmit stress-maximizing operating feature to the battery-operated machine).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate You into Huber in view of Ravi. This combination would improve the accuracy of estimating a state of a battery life.

	As to claim 8, the combination of Huber, Ravi and You teaches the claimed limitations as discussed in Claim 1.
	Huber teaches “wherein the battery-operated machine corresponds to a motor vehicle, a pedelec, an aircraft, a drone, a machine tool, a consumer electronics device, a cell phone, an autonomous robot, and/or a domestic appliance ([0002]; [0003]; [0031]; [0063]).”

	As to claim 9, the combination of Huber, Ravi and You teaches the claimed limitations as discussed in Claim 1.
	Huber not explicitly teaches “wherein a computer program product includes instructions that, when the computer program product is executed by at least one data processing device, cause the at least one data processing device to perform the method”.
	You teaches “wherein a computer program product includes instructions that, when the computer program product is executed by at least one data processing device, cause the at least one data processing device to perform the method ([0164]; [0165] teaches “The methods illustrated in FIGS. 9, 13-15, and 18-19 that perform the operations described herein may be performed by a processing device, processor, or a computer as described above executing instructions or software to perform the operations described herein”; [0166]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate You into Huber in view of Ravi. This combination would improve the accuracy of estimating a state of a battery life.

	As to claim 10, the combination of Huber, Ravi and You teaches the claimed limitations as discussed in Claim 9.
	Huber does not explicitly teaches “wherein the computer program product is stored on a non-transitory machine-readable storage medium”.
	You teaches “wherein the computer program product is stored on a non-transitory machine-readable storage medium  ([0037]; [0167]; Claim 33).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate You into Huber in view of Ravi. This combination would improve the accuracy of estimating a state of a battery life.

	As to claim 11, Huber teaches “An apparatus for operating a battery-operated machine including a battery ([0001]; [0002]; [0063]), the apparatus comprising: at least one data processing device configured to: provide operating variables of the battery ([0003]; [0007]; [0009], [0015] and [0038] disclose the battery is providing voltage, the state of charge, current, and temperature; [0038]; i.e., the battery would provide drive energy and operating variables up to the maximum capacity that can be drawn to the battery-operated machine); ascertain operating features for a current evaluation period depending on characteristics of the provided operating variables, the operating features characterizing a use of the battery in the current evaluation period ([0007] teaches “a computer device designed to determine a state of health of the electrical energy store with the aid of the acquired operating data (and, if appropriate, also with the aid of stored state of health profiles); and a control device designed to limit a power consumption or a power output of the electrical energy store on the basis of a comparison of the determined state of health of the electrical energy store with a value corridor of stored state of health profiles”; [0015]; [0023] discloses qualitative state can be calculated using running power, non-operation time, and age of the battery; [0072] discloses the SOH setpoint value corridor can be compared with the SOH actual value corridor or with the SOH actual value at a current time period; [0072]; i.e., the qualitative states of the battery depends on non-operation time, running power, and the age of the battery; and the SOH setpoint value can be compared with the actual SOH value a specific time period, and thus, Huber discloses time periods. Therefore, the SOH of the battery can be evaluated for the current evaluation time period using the acquired operating variables); ascertain at least one stress-maximizing operating feature of the ascertained operating features that is associated with a stress factor for the battery, the stress factor having a greatest influence on aging of the battery ([0007]; [0011] teaches “an ageing profile that lies within a predetermined or predefinable ageing profile corridor can advantageously be striven for. This advantageously makes it possible to avoid high-load ranges, particularly at low temperatures”; [0013] discloses ageing wear of the battery is caused by high and peak loadings; [0015] discloses the SOH forecast is based on the profile of the acquired operating data, the number or rate of peak loadings, temperature, and the SOC; i.e., the capacity of the battery becomes reduced when the battery is fully charged and discharged repeatedly over time (number of load cycles). Stress factor such as power consumptions of high and peak loading, and the number of load cycles of the battery affect the SOH or ageing wear of the battery); and signal a measure in the battery-operated machine depending on the stress factor ([0011]; [0013] teaches “A limitation of ageing wear is achieved by avoiding high and peak loadings”; [0029]; [0061] teaches “limit a power consumption or a power output of the electrical energy store 50 on the basis of a comparison of the determined state of health of the electrical energy”; [0081]).”
	Huber does not explicitly teach “continuously providing operating variables of the battery”.
	Ravi teaches “continuously providing operating variables of the battery ([0045] teaches “the charge controller 214 operates the current sensor 218 to provide a measurement signal representing a measured battery current of the battery 202 and operates the voltage sensor 220 to provide a measurement signal representing a measured battery voltage of the battery 202 . The charge controller 214 receives the measurement signals representing the battery current and battery voltage. In one embodiment , the charge controller 214 operates the sensors 218 , 220 to measure the battery current and battery voltage continuously”; [0046]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ravi into Huber. This combination would improve in monitoring the state of health of the battery and does not accelerate aging of the battery.
	The combination of Huber and Ravi does not explicitly teach “ascertain at least one stress-maximizing operating feature of the ascertained operating features that is associated with a stress factor for the battery using a state of health model”.
	You teaches “ascertaining at least one stress-maximizing operating feature of the ascertained operating features that is associated with a stress factor for the battery using a state of health model (Figures 6 & 7; [0042]; [0066] teaches “As shown in the bottom graph, as the battery is fully charged and discharged repeatedly over time, the capacity of the battery becomes reduced”; [0067]; [0070]; [0084]; [0103] teaches “ For real time life estimating, current or real time characteristic data may be input to the learner that has been provided the learned parameter, also referred to as a learning parameter. The learner may be a leaner using one of a neural network (NN) model, a support vector regression model, and a Gaussian process regression model, as only examples, as, the learner may use an alternative learning model capable of estimating a life of a battery based on a stress pattern”; [0104]; i.e., the SOH or the life of the battery can be more accurately estimated using a neural network model or a support vector regression model or a Gaussian process regression model based on the stress pattern).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate You into Huber in view of Ravi. This combination would improve the accuracy of estimating a state of a battery life.

	Claims 2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huber in view of Ravi, and further in view of You, and Ewert (US 20190129421, hereinafter as Ewert). 
	As to claim 2, the combination of Huber, Ravi and You teaches the claimed limitations as discussed in Claim 1.
	The combination of Huber and Ravi does not explicitly teach “wherein the operating features and/or the at least one stress-maximizing operating feature are ascertained external to the battery-operated machine in a central processing unit in which the state of health model is implemented, and the state of health model is produced based on fleet data of a plurality of the machines including the battery-operated machine“.
	You teaches “wherein the operating features and/or the at least one stress-maximizing operating feature are ascertained external to the battery-operated machine in a central processing unit in which the state of health model is implemented, and the state of health model is produced based on fleet data of the machine including the battery-operated machine ([0032]; [0066]; [0070]; [0084]; [0092] teaches “in response to a control signal from the external apparatus instructing the battery life estimation apparatus 1000 to estimate the battery life”; [0103] discloses the life estimator may estimate the life of the battery based on the extracted stress pattern, and the life estimator inputs characteristic data representing a characteristic of the stress pattern to a predetermined learner such as a neural network (NN) model, a support vector regression model, and a Gaussian process regression model;[0168]; i.e., the stress represents damage to the battery based on repeatedly fully charging and discharging of the battery, and as the amount of stress applied to the battery increases, the lifetime of the battery decrease. The system transmits the extracted learning parameter to an external apparatus, and the learner uses a neural network model or a support vector regression model or a Gaussian process regression model to estimate the SOH or the life of the battery based on the stress pattern. The external apparatus can also instruct the battery life estimation apparatus to estimate the battery life).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate You into Huber in view of Ravi. This combination would improve the accuracy of estimating a state of a battery life.
	The combination of Huber, Ravi and You does not explicitly teach “the model is produced based on fleet data of a plurality of the machines including the battery-operated machine”.
	Ewert teaches the model is produced based on fleet data of a plurality of the machines including the battery-operated machine ([0038]; [0049] teaches “In step 102 , a learning step is carried out for training a first Al module, which is situated in a first vehicle and designed to translate input signals into output signals on the basis of internal processing parameters, using input signals and an implemented reinforcement learning method. The input signals are environment data, which are recorded with the aid of an environment sensor system installed in the first vehicle. For this purpose, the vehicle has a plurality of cameras, a 360° lidar sensor, radar, GNSS and ultrasonic sensors”; [0075] teaches “The system accesses environment data of different driving situations recorded by a plurality of vehicles”; i.e., the AI is trained using data received from plurality of vehicles, and plurality of battery-operated machines such as plurality of cameras, a 360° lidar sensor, radar, GNSS and ultrasonic sensors which are installed in the vehicles).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ewert into Huber in view of Ravi and You. This combination would improve in effectively training the model. 

	As to claim 12, Huber teaches “A system comprising: a central processing unit
and a battery-operated machine operably connected to the central processing unit, each of the battery-operated machine having a battery and an apparatus for operating the battery-operated machine, the apparatus including at least one data processing device configured to ([0002]; [0007]; [0009]; [0016]; [0063]): provide operating variables of the battery ([0003]; [0007]; [0009], [0015] and [0038] disclose the battery is providing voltage, the state of charge, current, and temperature; [0038]; i.e., the battery would provide drive energy and operating variables up to the maximum capacity that can be drawn to the battery-operated machine); ascertain operating features for a current evaluation period depending on characteristics of the provided operating variables, the operating features characterizing a use of the battery in the current evaluation period ([0007] teaches “a computer device designed to determine a state of health of the electrical energy store with the aid of the acquired operating data (and, if appropriate, also with the aid of stored state of health profiles); and a control device designed to limit a power consumption or a power output of the electrical energy store on the basis of a comparison of the determined state of health of the electrical energy store with a value corridor of stored state of health profiles”; [0015]; [0023] discloses qualitative state can be calculated using running power, non-operation time, and age of the battery; [0072] discloses the SOH setpoint value corridor can be compared with the SOH actual value corridor or with the SOH actual value at a current time period; i.e., the qualitative states of the battery depends on non-operation time, running power, and the age of the battery; and the SOH setpoint value can be compared with the actual SOH value a specific time period, and thus, Huber discloses time periods. Therefore, the SOH of the battery can be evaluated for the current evaluation time period using the acquired operating variables); ascertain at least one stress-maximizing operating feature of the ascertained operating features that is associated with a stress factor for the battery, the stress factor having a greatest influence on aging of the battery ([0007]; [0011] teaches “an ageing profile that lies within a predetermined or predefinable ageing profile corridor can advantageously be striven for. This advantageously makes it possible to avoid high-load ranges, particularly at low temperatures”; [0013] discloses ageing wear of the battery is caused by high and peak loadings; [0015] discloses the SOH forecast is based on the profile of the acquired operating data, the number or rate of peak loadings, temperature, and the SOC; i.e., the capacity of the battery becomes reduced when the battery is fully charged and discharged repeatedly over time (number of load cycles). Stress factor such as power consumptions of high and peak loading, and the number of load cycles of the battery affect the SOH or ageing wear of the battery); and signal a measure in the battery-operated machine depending on the stress factor ([0011]; [0013] teaches “A limitation of ageing wear is achieved by avoiding high and peak loadings”; [0029]; [0061] teaches “limit a power consumption or a power output of the electrical energy store 50 on the basis of a comparison of the determined state of health of the electrical energy”; [0081]).”
	Huber does not explicitly teach “continuously providing operating variables of the battery”.
	Ravi teaches “continuously providing operating variables of the battery ([0045] teaches “the charge controller 214 operates the current sensor 218 to provide a measurement signal representing a measured battery current of the battery 202 and operates the voltage sensor 220 to provide a measurement signal representing a measured battery voltage of the battery 202 . The charge controller 214 receives the measurement signals representing the battery current and battery voltage. In one embodiment , the charge controller 214 operates the sensors 218 , 220 to measure the battery current and battery voltage continuously”; [0046]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ravi into Huber. This combination would improve in monitoring the state of health of the battery and does not accelerate aging of the battery.
	The combination of Huber and Ravi does not explicitly teach “ascertain at least one stress-maximizing operating feature of the ascertained operating features that is associated with a stress factor for the battery using a state of health model”.
	You teaches “ascertaining at least one stress-maximizing operating feature of the ascertained operating features that is associated with a stress factor for the battery using a state of health model (Figures 6 & 7; [0042]; [0066] teaches “As shown in the bottom graph, as the battery is fully charged and discharged repeatedly over time, the capacity of the battery becomes reduced”; [0067]; [0070]; [0084]; [0103] teaches “ For real time life estimating, current or real time characteristic data may be input to the learner that has been provided the learned parameter, also referred to as a learning parameter. The learner may be a leaner using one of a neural network (NN) model, a support vector regression model, and a Gaussian process regression model, as only examples, as, the learner may use an alternative learning model capable of estimating a life of a battery based on a stress pattern”; [0104]; i.e., the SOH or the life of the battery can be more accurately estimated using a neural network model or a support vector regression model or a Gaussian process regression model based on the stress pattern).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate You into Huber in view of Ravi. This combination would improve the accuracy of estimating a state of a battery life.
	The combination of Huber, Ravi and You does not explicitly teach “the battery-operated machines; and a plurality of the machines including the battery-operated machine”.
	Ewert teaches “the battery-operated machines and the model is produced based on fleet data of a plurality of the machines including the battery-operated machine ([0038]; [0049] teaches “In step 102 , a learning step is carried out for training a first Al module, which is situated in a first vehicle and designed to translate input signals into output signals on the basis of internal processing parameters, using input signals and an implemented reinforcement learning method. The input signals are environment data, which are recorded with the aid of an environment sensor system installed in the first vehicle. For this purpose, the vehicle has a plurality of cameras, a 360° lidar sensor, radar, GNSS and ultrasonic sensors”; [0075] teaches “The system accesses environment data of different driving situations recorded by a plurality of vehicles”; i.e., the AI is trained using data received from plurality of vehicles, and plurality of battery-operated machines such as plurality of cameras, a 360° lidar sensor, radar, GNSS and ultrasonic sensors which are installed in the vehicles).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ewert into Huber in view of Ravi and You. This combination would improve in effectively training the model. 

	As to claim 13, the combination of Huber, Ravi, You and Ewert teaches the claimed limitations as discussed in Claim 12.
	Huber teaches “wherein the central processing unit is configured to ascertain the operating features and to ascertain the at least one stress-maximizing operating feature ([0007] teaches “an apparatus for regulating a state of charge of an electrical energy store, wherein the apparatus comprises: an acquisition device designed to acquire operating data of the electrical energy store; a computer device designed to determine a state of health of the electrical energy store with the aid of the acquired operating data (and, if appropriate, also with the aid of stored state of health profiles); and a control device designed to limit a power consumption or a power output of the electrical energy store on the basis of a comparison of the determined state of health of the electrical energy store with a value corridor of stored state of health profiles”; [0039] teaches “the computer device is designed to process the stored state of health profiles with respect to a cyclic lifetime or a calendric lifetime of the electrical energy store”; [0040]; [0061]).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Betzner US 20140129163” teaches “A method of determining battery performance information indicative of a performance of a battery in a device is disclosed, the method including: receiving environmental condition information indicative of environmental conditions of the device during a usage period; receiving operating parameter information indicative of one or more operating parameters of the battery during the usage period; and determining the battery performance information based at least in part on: the environmental condition information, the operating parameter information, and a performance model corresponding to the battery”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863